Citation Nr: 1500225	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral arm disability.

2.  Entitlement to service connection for a right ear disability.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for a dental disability, to include loss of two teeth on the right upper and lower side of the jaw.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to service connection for a lung disease.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for a bilateral arm disability, residuals of a right ear injury, residuals of a head injury, loss of two teeth on the right upper and lower side of the jaw, a bilateral shoulder disability, and lung problems.  The RO in Montgomery, Alabama currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at an August 2014 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a cardiac disability and a psychiatric disability and entitlement to an increased rating for bilateral hearing loss have been raised by the record in a September 2014 "Application for Disability Compensation and Related Compensation Benefits" form (VA Form 21-526EZ), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a bilateral shoulder disability and a lung disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In August 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims of service connection for a bilateral arm disability, a right ear disability, residuals of a head injury, and a dental disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, with respect to the issues of entitlement to service connection for a bilateral arm disability, a right ear disability, residuals of a head injury, and a dental disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  In the present case, the Veteran submitted a statement in August 2014 in which he expressed his intent to withdraw from appeal his claims of service connection for a bilateral arm disability, a right ear disability, residuals of a head injury, and a dental disability.  The Veteran's desire to withdraw these issues from appeal was also acknowledged on the record during the August 2014 Board hearing.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a bilateral arm disability is dismissed.

The appeal as to the issue of entitlement to service connection for a right ear disability is dismissed.

The appeal as to the issue of entitlement to service connection for residuals of a head injury is dismissed.

The appeal as to the issue of entitlement to service connection for a dental disability, to include loss of two teeth on the right upper and lower side of the jaw, is dismissed.


REMAND

VA's duty to obtain examinations as to the nature and etiology of any current shoulder disability and lung disease has been triggered.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, the Veteran's complete service personnel records may contain information relevant to his claim of service connection for a lung disease based on in-service asbestos exposure.  Hence, on remand, such records should be obtained.

Additionally, the Veteran reported in a July 2009 letter that he was receiving treatment for his claimed shoulder disability at the VA Medical Center in Birmingham, Alabama and that he was potentially undergoing shoulder surgery in December 2009.  He also indicated that he continued to receive treatment for his claimed disabilities on his April 2010 substantive appeal (VA Form 9).  The most recent VA treatment records that are included among the Veteran's paperless records are contained in the Birmingham Vista electronic records system and are dated to August 2008 and from April 2012 to March 2014.  Thus, it appears that there are additional VA treatment records that have not yet been obtained and must be secured on remand.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, examination reports from Eliza Coffee Memorial Hospital (Eliza) dated in April 2012 and March 2014 reveal that the Veteran had received treatment for lung problems at "Helen Keller" and from "Dr. Monisin."  Treatment records from Eliza and Shoals Hospital also reflect that the Veteran had received treatment for lung problems at those facilities and it appears that there may be some records from these facilities that have not yet been obtained.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records, to include all information pertaining to his assigned duties and any potential asbestos exposure.

2.  Request that the Veteran identify the name and location of any VA or private medical facility where he has received treatment for a shoulder disability and a lung disease, to include the dates of any such treatment.
The Veteran should be specifically asked to complete authorizations for VA to obtain all records of his treatment for a shoulder disability and a lung disease from "Helen Keller" and "Dr. Monisin" (see Eliza Coffee Memorial Hospital examination reports dated in April 2012 and March 2014), as well as updated records from Eliza Coffee Memorial Hospital, Shoals Hospital and any other sufficiently identified private treatment provider from whom records have not already been obtained.  

3.  Obtain and associate with the file all records of VA treatment dated from August 2008 through April 2012 and from March 2014 through the present.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current shoulder disability.  All indicated tests and studies shall be conducted, and all relevant evidence of record reviewed. 

For any current shoulder disability identified (i.e., any shoulder disability diagnosed since June 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current shoulder disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported physical duties as a boatswain's mate in service, is related to his reported shoulder symptoms in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any shoulder disability diagnosed since June 2008, the Veteran's reported duties in service as a boatswain's mate, his reported shoulder symptoms in service, and his reports of a continuity of shoulder symptomatology in the years since service.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

5.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current lung disease.  All indicated tests and studies shall be conducted, and all relevant evidence of record reviewed.

For each current lung disease identified (i.e., any lung disease diagnosed since June 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current lung disease had its onset during service, is related to the Veteran's potential asbestos exposure in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all lung diseases diagnosed since June 2008, including Dr. J. T. S.'s March 1996 report that interstitial changes seen on a chest X-ray were "consistent with a clinical diagnosis of mild asbestosis."

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


